IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

AARON WRIGHT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-3300

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 2, 2017.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Aaron Wright, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.